     Case 4:18-cv-04412 Document 59-1 Filed on 03/22/19 in TXSD Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

JOHN SAIN, et al.,                                    )
                                                      )
                                          Plaintiffs, )
                                                      )
v.                                                    )    Case No. 4:18-cv-04412
                                                      )
BRYAN COLLIER, et al,                                 )
                                                      )
                                         Defendants, )
                                                      )

                           ____________________________

                          EXHIBITS IN SUPPORT OF
               MOTION FOR SUMMARY JUDGMENT ON BEHALF OF
               DEFENDANTS BRYAN COLLIER, JAMES MCKEE, AND
                THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE
                           ____________________________


     Exhibit                                 Description


Exhibit A        Three Year Plan: including Administrative Directive 10.64,
                 Excessive and Extreme Temperature Conditions in the TDCJ and
                 2018 Seasonal Preparedness Directive, with Affidavit from Jason
                 Clark
Exhibit B        Expert Report of Dr. Dean Rieger
Exhibit C        Offender Heat Sensitivity Scores, includes heat sensitivity scores
                 with affidavits for John Sain, David Cummings, Phillip Gullet,
                 Thyee McGruder, Jerry Smith, David Wilson, Eugene Boston,
                 Salvador Capuchino, and Jesse Snearly
Exhibit D        Affidavit Regarding Heat Related Illnesses at Luther Unit
Exhibit E        Affidavit Regarding Offender Population at Luther Unit
Exhibit F        2019 Seasonal Preparedness Directive, with business records
                 affidavit
Exhibit G        Affidavit of Fernando Fuster
Exhibit H        Affidavit of Warden McKee
Exhibit I        Luther Unit Orientation Handbook, with business records affidavit


                                         1
   Case 4:18-cv-04412 Document 59-1 Filed on 03/22/19 in TXSD Page 2 of 3




Exhibit J     Officer Heat Training Video [DVD of video submitted to the Court by
              mail]
Exhibit K     Offender Heat Training Video in English and Spanish [DVD of video
              submitted to the Court by mail]
Exhibit L     2016 Employee and Offender Heat Training Acknowledgments, with
              business records affidavit, protected information redacted
Exhibit M     2017 Employee and Offender Heat Training Acknowledgments, with
              business records affidavit, protected information redacted
Exhibit N     2018 Employee and Offender Heat Training Acknowledgments, with
              business records affidavit, protected information redacted
Exhibit O     Carry-On-Person Heat Card
Exhibit P     Photos of the O.L. Luther Unit with Affidavit of Crystal Brantley
Exhibit Q     I-204 Offender Flyer, with business records affidavit
Exhibit R     O.L. Luther Unit Excessive Heat Checklist for 2018, with business
              records affidavit
Exhibit S     AD-02.15 “Operations of Emergency Action Center and Reporting
              Procedures for Serious or Unusual Incidents,” with business records
              affidavit
Exhibit T     Correctional Managed Health Care Policy A -08.4 Medical and
              Mental Health Classification, with business records affidavit
Exhibit U     Correctional Managed Health Care Policy A -08.4 Medical and
              Mental Health Classification Attachment A, with business records
              affidavit
Exhibit V     Correctional Managed Health Care Policy D-27.2 Heat Stress, with
              business records affidavit
Exhibit W     Correctional Managed Health Care Policy D-27.3 Photo Sensitivity,
              with business records affidavit
Exhibit X     Affidavit of Shawn Pinney Regarding Transport Vehicles
Exhibit Y     Luther Electrolyte Sale Summary
Exhibit Z     Affidavit of Kevin Grizzle regarding power at the Luther Unit with
              O.L. Luther Unit Incident Management Plan Utility Failure
              Checklist
Exhibit AA    Affidavit Regarding Luther Unit Generator List
Exhibit BB    Emergency Action Center Records for I-08076-05-16, with business
              records affidavit
Exhibit CC    Emergency Action Center Records for I20958-12-18, with business
              records affidavit
Exhibit DD    Luther Unit Maintenance Work Orders, with business records
              affidavits
Exhibit EE    Inter-Office Communication to Luther Unit Staff and Offenders
              regarding Respite Areas, dated May 17, 2018, with business records
              affidavit
Exhibit FF    Estimated Cost to Install Air-Conditioning at the Pack Unit with
              business records affidavit
                                      2
    Case 4:18-cv-04412 Document 59-1 Filed on 03/22/19 in TXSD Page 3 of 3




 Exhibit GG     Estimated Cost to Maintain Air-Conditioning at the Pack Unit, with
                business records affidavit
 Exhibit HH     Offender Orientation Handbook, with business records affidavit
 Exhibit II     Affidavit from Vickie Barrow that there are No Offender Grievance
                Records for Eugene Boston
 Exhibit JJ     Affidavit from Vickie Barrow that there are No Offender Grievance
                Records for Jesse Snearly
 Exhibit KK     Affidavit from Vickie Barrow that there are No Offender Grievance
                Records for Jerry Smith


                          Exhibits Filed Under Seal

Defendants have moved to file the following documents under seal as they contain
sensitive and confidential medical information and information that may present a
security risk to the named plaintiffs, so the information should not be made part of
the public record. These documents will only be released to the Plaintiffs who have a
right of access to such documents.



   Exhibit                                   Description

Exhibit LL      Affidavit of Debra Gibbs Regarding Transferred Offenders
Exhibit MM      Autopsy Report for Inmate C.
Exhibit NN      Relevant Medical Records for Inmate C., with business records
                affidavit
Exhibit OO      Luther Unit Heat Related Illnesses for 2016-2018, with business
                records affidavit
Exhibit PP      Relevant Medical Records of John Sain, with business records
                affidavit
Exhibit QQ      Relevant Medical Records of David Cummings with business records
                affidavit
Exhibit RR      Relevant Medical Records of Thyee McGruder, with business
                records affidavit
Exhibit SS      Relevant Medical Records of Salvador Capuchino, with business
                records affidavit
Exhibit TT      Offender Grievance Records for John Sain, with business records
                affidavit
Exhibit UU      Offender Grievance Records for Salvador Capuchino, with business
                records affidavit
Exhibit V V     Offender Grievance Records for Thyee McGruder, with business
                records affidavit


                                         3
